Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is a second non-final because new art was identified.  
Status of Claims
Claims 1-6, 8-18, 20 are pending.  
Priority
Instant application 16996459, filed 8/18/2020 claims benefit as follows:

    PNG
    media_image1.png
    67
    420
    media_image1.png
    Greyscale
.
Response to Applicant Amendment and Argument
Applicant amendment and argument have been considered, however, Examiner identified new art that must be overcome.  The rejections of record are withdrawn and a new rejection is made herein.
Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8-12, 13-18, 20 are rejected under 35 U.S.C. 103 as unpatentable over WO-2016143456 (“the ‘456 publication”).  Reference will be made to US-20180037540 (“the ‘540 publication”) since it is in English.
The ‘540 publication teaches cobalt complexes having 4 carbon units (sec-butyl and t-butyl).

    PNG
    media_image2.png
    281
    232
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    102
    211
    media_image3.png
    Greyscale

The ‘540 publication fails to teach an anticipating example.
However, the ‘540 publication also explicitly teaches examples wherein R2 and R3 relative to the instant claims differ by 2 carbon atoms.  For example the ‘540 publication teaches:

    PNG
    media_image4.png
    572
    206
    media_image4.png
    Greyscale
.
Thus, the ‘540 publication teaches differences between R2 and R3 of the instant claims differing by 2 or more carbon atoms. 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based Id. At 1395).
One skilled in the art could start with compound 6 and modify the methyl group to an ethyl or propyl or sec or tert butyl groups as taught by the addition examples 91-96.  These compound are known in the same field of endeavor.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	The ‘540 publication teaches gases both reactive and carrier gases such as argon ([0033], [0052] for reactive gases), forming thin films [0054] for example.
With respect claims 2-3 and the reactive gas, the ‘540 publication patent teaches various reactive gases that are contemplated to be used in combination [0052] for example. 
[0052] Examples of the optionally used reactive gas include oxidative gases such as oxygen, ozone, nitrogen dioxide, nitrogen monoxide, water vapor, hydrogen peroxide, formic acid, acetic acid, and acetic anhydride; reductive gases such as hydrogen; and gases producing nitrides, for example, organic amine compounds such as monoalkylamines, dialkylamines, trialkylamines, and alkylenediamines, hydrazine, and ammonia. These gases can be used individually or in combinations of two or more thereof

With respect to claim 2-3, the ‘540 publication fails to teach the word sequentially or simultaneously however, the ‘540 publication teaches adding various gases in combination.  This can also be viewed as a sequence of adding reagents.
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Absent a showing of criticality selection of any order of performing process steps is prima facie obvious.
The ‘750 publication teaches oxygen and ozone (instant claim 4) (see [0052] above).
The examples state that the cobalt films only contained less than 0.1 atom % of carbon, meaning that they had a purity of at least about 95%. ([0111] and [0118] for example).
With respect to 9, 11, and 15-16, the examples compound 92 where there is  H and ethyl, the atom is cobalt in the examples (see above), there are examples of t-butyl for R1 and R4 (see above).
Further, the ‘540 publication teaches cobalt salts having halide anions at [0029]).  With respect to variable Y, the ‘540 publication teaches solvents such as THF in the example with cobalt chloride in the synthesis at [0102] for example.
With respect to 10, 12, and 14 which require 1,1-dimethyl propyl groups, the ‘540 publication fails to teach this group.
However, the ‘540 publication teaches sec-butyl and t-butyl, and further, the ‘540 publication suggests that R4 is a linear or branched group from 1 to 6 carbon atoms in length.  The total number of possible combinations of an alkyl chain having 6 carbon atoms that is linear or branches is a reasonable small group.  Further, the utility of these different alkyl chains are the same.


Claim(s) 5 is rejected under 35 U.S.C. 103 as unpatentable over WO-2016143456 (“the ‘456 publication”) in view of US-6786936 (“the ‘936 patent”, previously made of record).  With respect to the primary reference, reference will be made to US-20180037540 (“the ‘540 publication”) since it is in English.US-20180037540 (“the ‘540 publication”) 
The ‘540 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘540 publication fails to teach a metal silicide as a gas.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case as least prong B of KSR applies – substituting one known reacting gas for another in the same field of endeavor.  The primary reference teaches hydrogen gas, whereas the secondary reference teaches hydrogen gas and SiH4.  Simple substation of one gas for another would lead to a metal silicide since it is a silicon-containing compound as a gas.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as 
	
Conclusions
	No claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622